Citation Nr: 1814173	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for papillary cancer of the thyroid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1979 to July 1987.

This matter returns to the Board of Veterans' Appeals (Board) following an appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut denying a reopening of the Veteran's thyroid cancer claim for lack of new and material evidence.  In December 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In September 2014 the Board granted the reopening of the case and remanded the issue for further development.  That development was accomplished, and in December 2017 the case was returned to the Board for further consideration.  Later in December 2017 the Veteran submitted additional evidence to the Board.  That evidence was submitted within the 90-day period following return of the case to the Board, and is accepted and incorporated into the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's December 2017 submission of evidence to the Board contains a Statement in Support of Claim in which the Veteran identifies specific records from Tokyo General Hospital that she asks VA to review.  Personnel records indicate the Veteran was present at Yokota Air Base from September 1984 to September 1986.
In the case of a claim for disability compensation, VA is required to obtain the claimant's service medical records and other relevant service records, as well as medical records from VA facilities and VA-contracted medical providers.  38 U.S.C. § 5103A(b) (2012); 38 C.F.R. § 3.159(c) (2017).  VA must also try to obtain any relevant private records that the claimant adequately identifies.  38 U.S.C. § 5103A(b) (2012).  The Board finds that the above language encompasses the Veteran's request.  The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to obtain any relevant outstanding VA and private medical records, and associate them with the claims file.  

2.  Undertake appropriate efforts to identify and obtain copies of any medical records in the possession or control of Tokyo General Hospital pertaining to the Veteran's treatment there between September 1984 and September 1986.  Such efforts must include appropriate efforts to contact Tokyo General Hospital directly.      

3.  After completion of the above: 

(a)  If any such records have been obtained, the AOJ should associate the records with the claims file and then  readjudicate the issue on appeal.  Any additional development deemed warranted based on review of the newly obtained evidence should be completed. If any benefit sought on appeal is not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  

(b)  If the records sought by the Board cannot be obtained, and further efforts would be futile, the AOJ should prepare a memorandum for the record identifying those records that cannot be obtained and why they cannot be obtained. If any record requested does not exist, this too should be indicated in a memorandum associated with the claims file.  The Veteran should be notified of the efforts undertaken by VA and the unavailability of the files sought.  Any memorandum prepared in this matter must be associated with the claims file.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



